 1                                                   THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9

10    BE LABS, INC.,                                    No. 2:19-cv-01707-RSM
11                           Plaintiff,                 STIPULATED MOTION AND ORDER
                                                        FOR EXTENSION OF TIME FOR
12           v.                                         SYNOLOGY AMERICA CORP. TO
                                                        RESPOND TO COMPLAINT
13    SYNOLOGY AMERICA, CORP.,
14                           Defendant.
15

16

17          IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court that

18   the deadline for Defendant Synology America, Corp. to answer or otherwise respond to the

19   Complaint in this suit shall be extended through and including February 20, 2020.

20          During the last thirty (30) days, the Parties have been working on a settlement agreement

21   that resolves this case. The purpose of this extension is to allow the Parties time to finalize the

22   settlement agreement. Thus, the requested extension will conserve the Court’s and the Parties’

23   resources.

24          The Parties respectfully request the Court to allow Defendant’s time to respond to the

25   Complaint be extended another thirty (30) days, up to and including February 20, 2020.

26

     STIPULATED MOTION AND ORDER                                                Perkins Coie LLP
     FOR EXTENSION OF TIME                                                1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
     (2:19-cv-01707-RSM) – 1                                                  Phone: 206.359.8000
                                                                               Fax: 206.359.9000
 1   Dated: January 21, 2020
 2
     /s/ Stevan R. Stark                             /s/ Philip P. Mann
 3   Stevan R. Stark, WSBA No. 39639                 Philip P. Mann, WSBA No. 28860
     PERKINS COIE LLP                                MANN LAW GROUP PLLC
 4   1201 Third Avenue, Suite 4900                   107 Spring St.
     Seattle, WA 98101                               Seattle, WA 98104
 5   Phone: 206-359-8000                             Phone: 206-436-0900
 6   Fax: 206-359-9000                               Fax: 866-341-5140
     Email: SStark@perkinscoie.com                   Email: phil@mannlawgroup.com
 7
     Counsel for Defendant Synology America, Corp.   Counsel for Plaintiff BE Labs, Inc.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION AND ORDER                                      Perkins Coie LLP
     FOR EXTENSION OF TIME                                      1201 Third Avenue, Suite 4900
                                                                  Seattle, WA 98101-3099
     (2:19-cv-01707-RSM) – 2                                        Phone: 206.359.8000
                                                                     Fax: 206.359.9000
 1                                             ORDER
 2          Based on the foregoing stipulation of the parties, IT IS HEREBY ORDERED that the time
 3   for Defendant Synology America Corp. to answer or otherwise respond to Plaintiff’s Complaint
 4   shall be extended to February 20, 2020.
 5

 6   DATED this 22 day of January, 2020.
 7

 8                                              A
                                                RICARDO S. MARTINEZ
 9                                              CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13
     Presented by:
14
     /s/ Stevan R. Stark                                 /s/ Philip P. Mann
15   Stevan R. Stark, WSBA No. 39639                     Philip P. Mann, WSBA No. 28860
     PERKINS COIE LLP                                    MANN LAW GROUP PLLC
16
     1201 Third Avenue, Suite 4900                       107 Spring St.
17   Seattle, WA 98101                                   Seattle, WA 98104
     Phone: 206-359-8000                                 Phone: 206-436-0900
18   Fax: 206-359-9000                                   Fax: 866-341-5140
     Email: SStark@perkinscoie.com                       Email: phil@mannlawgroup.com
19
     Counsel for Defendant Synology America, Corp.       Counsel for Plaintiff BE Labs, Inc.
20

21

22

23

24

25

26

     ORDER RE: STIPULATED MOTION FOR                                       Perkins Coie LLP
     EXTENSION OF TIME                                               1201 Third Avenue, Suite 4900
     (2:19-cv-01707-RSM) –1                                            Seattle, WA 98101-3099
                                                                         Phone: 206.359.8000
                                                                          Fax: 206.359.9000
